Citation Nr: 0505155	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-11 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an initial compensable evaluation for 
hallux valgus with degenerative joint disease of the left 
foot.

3.  Entitlement to an initial compensable evaluation for 
hallux valgus of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the RO in Honolulu, 
Hawaii, which in pertinent part, denied service connection 
for bilateral pes planus and awarded a noncompensable rating 
for hallux valgus with degenerative joint disease of the left 
foot and hallux valgus of the right foot.  In the course of 
this appeal, the veteran relocated and his file was 
transferred to the RO in Providence, Rhode Island.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.

2.  Pre-existing bilateral pes planus did not undergo an 
increase in the underlying pathology as a result of military 
service. 

3.  Hallux valgus with degenerative joint disease of the left 
foot is manifested by subjective complaints of pain; neither 
severe hallux valgus equivalent to amputation of the great 
toe or resection of the metatarsal head is clinically 
demonstrated, and painful motion is not found on examination.

4.  Hallux valgus of the right foot is not demonstrated by 
severe hallux valgus equivalent to amputation of the great 
toe or resection of the metatarsal head, and painful motion 
is not found on examination.



CONCLUSIONS OF LAW

1.  Pre-service bilateral pes planus was not aggravated by 
active duty.  38 U.S.C.A. §§ 1111, 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2004).

2.  The veteran is not entitled to a rating in excess of zero 
percent for hallux valgus with degenerative joint disease of 
the left foot, based on an initial determination.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.71a, Diagnostic Codes 5280, 5284 (2004).

3.  The veteran is not entitled to a rating in excess of zero 
percent for hallux valgus of the right foot, based on an 
initial determination.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5280, 5284 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA and its implementing regulations, provide that upon 
the submission of a substantially complete application for 
benefits, VA will notify a claimant of the information and 
evidence needed to substantiate a claim, and of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  As part of this duty, VA will advise claimants 
to submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b).  The VCAA and implementing regulations also 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
March 2003 statement of the case, the September 2003 
supplemental statement of the case and March 2003 
correspondence from the RO, the veteran has been given notice 
of the evidence necessary to substantiate his claims on 
appeal.

In particular, the Board notes an evidence development letter 
dated in March 2003, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim for 
service connection.  In the March 2003 letter, the veteran 
was advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran, 
and what evidence should be provided by VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision.  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He submitted no evidence in response to 
the March 2003 letter.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The veteran was not provided a post-service examination.  
Instead, a VA examination was provided in July 2002, near to 
the time of the veteran's separation from service.  His 
representative has argued that this examination was 
inadequate, because it does not contain an opinion as to 
whether the pre-existing pes planus was aggravated beyond its 
normal progression.  See 38 U.S.C.A. § 1153 (West 2002) 
(providing that a pre-existing disease or injury will be 
considered to have been aggravated by active service where 
there is an increase in disability during service absent a 
finding that the increase was due to the natural progress of 
the disease).

As will be discussed below, the service medical records, and 
the July 2002, examination document no increase in disability 
during service.  Therefore, an opinion is not required as to 
whether the increase was due to natural progress.

There is no identified relevant evidence that has not been 
accounted for and the veteran and his representative have 
been given the opportunity to submit written argument.  

Factual Background

Service medical records show that on medical examination 
performed for enlistment purposes in July 1998, the veteran's 
feet were clinically evaluated as abnormal.  Moderate, 
asymptomatic pes planus was noted.  A treatment note dated in 
December 2001, reflects complaints of left foot pain which 
began after a run with his battalion.  He denied any past 
history of foot problems.  The diagnosis was possible stress 
fracture/joint inflammation.  An X-ray study of the left foot 
was subsequently ordered.  It revealed evidence of moderate 
hallux valgus deformity with degenerative joint disease in 
the first metatarsophalangeal joint.  Stress-reactive bone 
change was seen in the second through fifth metatarsal shaft 
area and the degree of hallux valgus was measured as 24.8.  

A treatment note dated in January 2002 revealed complaints of 
left foot pain.  The diagnosis was left foot arthralgia, rule 
out avulsion fracture.  An X-ray study of the left foot, 
performed in conjunction with the above examination, revealed 
a normal foot.

In July 2002 the veteran underwent a pre-separation 
examination VA examination.  It was noted that he had 
bilateral hallux valgus, and that he complained of occasional 
pain in the left metatarsophalangeal joint.  It was also 
noted that he had bilateral pes planus.  Upon physical 
examination his posture and gait were normal and he was able 
to toe-walk and heel-walk without difficulty.  

Musculoskeletal examination showed bilateral hallux valgus 
deformity, and bilateral pes planus deformity.  Both 
metatarsophalangeal joints had full range of motion and were 
non-tender to palpitation.  He had approximately 30-degree 
valgus deformity of both great toes at the 
metatarsophalangeal joint.  The remainder of joints were 
normal in appearance without varus or valgus abnormality.  
The diagnosis was bilateral pes planus and bilateral hallux 
valgus.  An X-ray study of the feet showed mild pes planus 
and hallux valgus deformity bilaterally.  No bone 
abnormalities were demonstrated. 

A rating action in October 2002, granted service connection 
for hallux valgus with degenerative joint disease of the left 
foot and hallux valgus of the right foot based on service 
medical records which included a July 2002 pre-separation 
examination.

Analysis
Laws and Regulations - Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).   Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.   Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment, and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).

VA has implemented these statutes with 38 C.F.R. § 3.306, 
which provides:

(a) General. A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service 
after December 31, 1946. Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the pre-
service disability underwent an increase 
in severity during service. This includes 
medical facts and principles which may be 
considered to determine whether the 
increase is due to the natural progress 
of the condition. Aggravation may not be 
conceded where the disability underwent 
no increase in severity during service on 
the basis of all the evidence of record 
pertaining to the manifestations of the 
disability prior to, during and 
subsequent to service.

(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service. The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.
38 C.F.R. § 3.306(b).


Bilateral Pes Planus

Because pes planus was noted on the examination for entrance 
into service, the presumption of soundness is not applicable.  
38 U.S.C.A. § 1111.  Service connection, thus depends on 
whether the pre-existing pes planus was aggravated during 
active service.  38 U.S.C.A. § 1153.

The Court has held that in order to find "aggravation in 
service" there must be a worsening of the underlying 
condition, not just the symptoms.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991). 

The record in this case shows that there was no increase in 
the underlying pes planus disability during service.  Upon 
entrance into service the veteran had moderate, asymptomatic 
pes planus.  During service the veteran sought treatment for 
left foot pain in December 2001 and January 2002.  However, 
pes planus was not reported as a cause of the pain, or even 
noted.  The veteran's July 2002 examination suggests that the 
pes planus had actually improved, inasmuch as it was 
described as mild.  That examination also did not report any 
symptomatology attributable to pes planus.

A review of the veteran's statements, does not reveal any 
indication that the asymptomatic pes planus noted at service 
entrance, underwent any increase in symptomatology or 
underlying disability during service.

The Board is left with a record that contains no evidence of 
an increase in the underlying pes planus disability during 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and it must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (discussing 
38 U.S.C.A. § 5107(b) (formerly 38 U.S.C.A. § 3007(b)).


ORDER

Service connection for bilateral pes planus is denied.


REMAND

As noted above, the VCAA requires that VA provide certain 
notice to claimants.  The Court has generally held that this 
requirement is not satisfied unless the Board can point to a 
specific document in the claims folder.  Quartuccio v. 
Principi, 16 Vet App 183 (2002).  In this case, the veteran 
has not been provided this notice with regard to his claims 
for higher initial evaluations for hallux valgus.

VA's General Counsel has held that VA is not required to 
provide § 5103(a) notice with regard to "down stream 
issues."  VAOPGCPREC 8-2003 (2003); 69 Fed. Reg. 25180 
(2004).  The initial evaluation of a disability after the 
grant of service connection is a downstream issue.  Grantham 
v. Brown, 114 F .3d 1156 (1997).  In this case, however, the 
veteran was not provided with VCAA notice regarding the 
underlying service connection issue.

The veteran's representative also argues that the veteran 
should be afforded a contemporaneous examination.  Since the 
veteran has not been afforded an examination since service, 
and in view of the contention that the disability has 
worsened, the Board agrees that a current examination is 
warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, this case is remanded, in part, for the 
following:

1.  Send the veteran and his 
representative a VCAA notice letter 
regarding the claims for higher initial 
evaluations for hallux valgus of each 
foot.

2.  Afford the veteran a podiatry or 
orthopedic examination to assess the 
current severity of the service-connected 
hallux valgus.  Make the claims folder 
available to the examiner.  The examiner 
should report all current manifestations 
of hallux valgus, including any evidence 
of painful motion.  The examiner should 
express opinions as to the severity of 
the hallux valgus in each foot, and the 
severity of any malunion or nonunion of 
the metatarsal bones.  The examiner 
should also clarify whether the veteran 
has arthritis in the feet.

3.  Then re-adjudicate the claims, and if 
are not fully granted, issue a 
supplemental statement of the case.  
Return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


